DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berge (U.S. Pub. 2016/0122095) in view of Yang (U.S. Pub. 2005/0242130) and Oates, II, et al. (“Oates, II”) (U.S. Pub. 2014/0097211).
Regarding claim 9, Berge discloses a spout (14) for a thin-walled flexible pouch (16), the spout comprising a spout body (Fig. 5), wherein: said spout body is made of a plastic material (¶ [0026]: “plastic”), is internally hollow, and comprises a tube (50) that extends along a straight spout axis and ends with a mouth (56) for dispensing a product contained in the pouch; said mouth is peripherally delimited by a spout edge having a circular crown shape and said spout body comprises a connecting portion (66, 68) provided with a welding rim (68), an intermediate portion (60, 64, 62), alongside said connecting portion and comprising an upper plate (60), and an end portion (50, 58) comprising said tube, wherein said tube extends from said upper plate to said mouth.
Berge discloses that the spout body is made of a first plastic material but is silent in regards to a cover.  Yang discloses a spout (Yang: Fig. 4, below) comprising a spout body and a 
Berge discloses that the tube is externally threaded to mate with a cap (Fig. 4: 12) that is internally threaded (59) but is silent that the tube has an internal thread.  Oates, II discloses a spout (Fig. 5A) for a thin-walled flexible pouch that is internally threaded (509).  It would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to reverse the threads of the cap and tube, since doing so would result in the same function of mating the cap and tube.  MPEP 2144.04 VI. A.

    PNG
    media_image1.png
    589
    544
    media_image1.png
    Greyscale

Regarding claim 10, Berge discloses a spout (14) for a thin-walled flexible pouch (16), the spout comprising a spout body (Fig. 5), wherein: said spout body is made of a plastic material (¶ [0026]: “plastic”), is internally hollow, and comprises a tube (50) that extends along a straight spout axis and ends with a mouth (56) for dispensing a product contained in the pouch; said mouth is peripherally delimited by a spout edge having a circular crown shape and said spout body comprises a connecting portion (66, 68) provided with a welding rim (68), an intermediate portion (60, 64, 62), alongside said connecting portion and comprising an upper plate (60), and an end portion (50, 58) comprising said tube, wherein said tube extends from said upper plate to said mouth.
Berge discloses that the spout body is made of a first plastic material but is silent in regards to a cover.  Yang discloses a spout (Yang: Fig. 4, above) comprising a spout body and a cover (10) made of a second “soft and flexible material” (¶ [0023]) which externally coats a tube (see annotated Fig. 4, above) so as to form a comfortable mouthpiece for a user (¶ [0025]).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Yang’s soft cover to cover Berge’s spout edge to enable a liquid contained in a liquid container to be more easily dispensed, thereby allowing a user to acquire the liquid in the liquid container with minimal effort during sports.  (Yang: ¶ [0008])
Berge discloses that the tube is externally threaded to mate with a cap (Fig. 4: 12) that is internally threaded (59), the cap comprising a handle (18) comprising an annual outer cap wall (18) around a cap axis, a closing wall (see annotated Fig. 4, below), radially contained inside the handle, which extends perpendicular to the cap axis, and a tang (see annotated Fig. 4, below), coaxial to the cap axis but is silent that the tube has an internal thread or that the cap as an external thread.  Oates, II discloses a spout (Fig. 5A) for a thin-walled flexible pouch that is 

    PNG
    media_image2.png
    525
    765
    media_image2.png
    Greyscale


Regarding claim 13, Berge discloses a guarantee seal (32).
Regarding claim 14, Berge, as modified by the cover of Yang, discloses that when the cap and spout are screwed together, the closing wall of the cap closes the mouth of the spout by pressing on a portion of the cover.

Allowable Subject Matter
Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 requires a separate closure (50) and a casing (62) contained inside the handle (42).  Prior art Berge includes a tang and other structure in a handle to close the spout and it Claims 12 and 15 depend from claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754